Case 2:20-cv-10128-BAF-DRG ECF No. 115, PageID.1532 Filed 07/29/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

ROMERO MONTE THOMAS,
#684159,

       Plaintiff,                                          Civil Action No. 20-CV-10128

vs.                                                        HON. BERNARD A. FRIEDMAN

DOUGLAS SMITH, et al.,

      Defendants.
__________________________/

               ORDER DENYING PLAINTIFF’S MOTION FOR A
      PRELIMINARY INJUNCTION AND A TEMPORARY RESTRAINING ORDER

               This matter is presently before the Court on plaintiff’s motion for a preliminary

injunction and a temporary restraining order (ECF No. 91). Magistrate Judge David R. Grand has

issued a Report and Recommendation (“R&R”) in which he recommends that this motion be denied.

No party has filed objections to the R&R, and the objection period has expired. Having reviewed

the motion papers and the R&R, the Court agrees with the magistrate judge’s analysis and

recommendation. Accordingly,



               IT IS ORDERED that Magistrate Judge Grand’s R&R is hereby accepted and

adopted as the findings and conclusions of the Court [ECF No. 105].



               IT IS FURTHER ORDERED that plaintiff’s motion for a preliminary injunction and

a temporary restraining order is denied [ECF No. 91].


                                            s/Bernard A. Friedman
Dated: July 29, 2021                        BERNARD A. FRIEDMAN
Detroit, Michigan                           SENIOR UNITED STATES DISTRICT JUDGE
Case 2:20-cv-10128-BAF-DRG ECF No. 115, PageID.1533 Filed 07/29/21 Page 2 of 2


                                    CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing order was served upon each attorney or party of
record herein by electronic means or first class U.S. mail on July 29, 2021.

 Romero Monte Thomas #684159                          s/Johnetta M. Curry-Williams
 Baraga Maximum Correctional Facility                 Case Manager
 13924 Wadaga Road
 Baraga, MI 49908
